                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

ZACH RILEY,                                      )
                                                 )
        Plaintiff,                               )
                                                 )       Case No. 3:18-cv-00866
v.                                               )
                                                 )       JUDGE CAMPBELL
SERRA AUTOMOTIVE,                                )       MAGISTRATE JUDGE NEWBERN
                                                 )
        Defendant.                               )

                                              ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

19) on Defendant’s Motion to Dismiss (Doc. No. 8). Plaintiff did not respond to the motion to

dismiss, despite receiving an extension of time in which to file a response and a warning that failure

to respond to the motion would likely lead to a recommendation that this action be dismissed.

(Doc. No. 18.) In the Report and Recommendation, the Magistrate Judge recommends that this

action be dismissed for failure to prosecute and Defendant’s Motion to Dismiss be found moot.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 19 at 7.) No objections

were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, this action is DISMISSED WITHOUT PREJUDICE under

Federal Rule of Civil Procedure 41(b) and Defendant’s Motion to Dismiss (Doc. No. 8) is MOOT.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
